           Case 1:19-cv-02228-SAG Document 48 Filed 01/07/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Northern Division)

NATIONAL FEDERATION                               *
OF THE BLIND, INC., et al.,
                                                  *
                Plaintiffs,
                                                  *
v.                                                            Civil Action No. 19-2228-SAG
                                                  *
LINDA H. LAMONE, et al.,
                                                  *
               Defendants.
     *   *    * * * *          *   * * *     * * * *                *    *   *    *   *     *   *
                                   JOINT STATUS REPORT

         The parties submit this status report pursuant to the Court’s December 26, 2019 Order,

ECF No. 47, granting Plaintiffs’ motion for leave to file their reply in support of their

preliminary injunction motion under seal and requiring the parties to submit a status report by

January 7, 2020 detailing efforts to file a publicly available version of the reply memorandum

with confidential portions redacted. Because of the expedited nature of discovery in this matter,

the parties, along with counsel for Election Systems & Software (“ES&S”), agreed that

documents produced to Plaintiffs would largely be marked confidential, as would the entire

deposition transcript for ES&S’s Rule 30(b)(6) deposition, with the parties and ES&S later

conferring about the precise information that needed to remain confidential in public filings.

         Pursuant to that agreement, counsel for Plaintiffs emailed Defendants’ counsel on

December 26, 2019 to request that they notify them of any portions of the reply memorandum

that needed to be redacted before it could be shared with ES&S’s counsel for their own review of

necessary redactions. Defendants’ counsel responded the next day and Plaintiffs’ counsel shared

a redacted version of the reply memorandum and exhibits with counsel for ES&S that same day,
          Case 1:19-cv-02228-SAG Document 48 Filed 01/07/20 Page 2 of 3



asking them to respond with requested redactions by January 6, 2020. On January 6, Plaintiffs’

counsel again emailed counsel for ES&S and left a voicemail inquiring about the status of

redactions. Lead counsel for ES&S left Plaintiffs’ counsel a voicemail on the evening of January

6, informing them that he was in trial all week and would not be able to review the documents

for necessary redactions before the end of this week.

       In the interim, unless the Court would prefer that Plaintiffs file a public version of their

reply memorandum and exhibits containing large swaths of redactions some time this week,

Plaintiffs will attempt to confer with counsel for ES&S next week to determine appropriate,

more tailored redactions and file the public version of their reply shortly thereafter.


Dated: January 7, 2019                         Respectfully submitted,


                                                       /s/ Jessica P. Weber
                                               Jessica P. Weber (Federal Bar No. 17893)
                                               James T. Fetter (Federal Bar No. 20727)
                                               Brown, Goldstein & Levy, LLP
                                               120 E. Baltimore Street, Suite 1700
                                               Baltimore, Maryland 21202
                                               (410) 962-1030 (phone)
                                               (410) 385-0869 (fax)
                                               jweber@browngold.com
                                               jfetter@browngold.com

                                               Attorneys for Plaintiffs


                                               BRIAN E. FROSH
                                               Attorney General of Maryland


                                                    /s/ Andrea W. Trento
                                               JULIA DOYLE BERNHARDT
                                               Assistant Attorney General
                                               Bar No. 25300
                                               ANDREA W. TRENTO
                                               Assistant Attorney General

                                                      2
Case 1:19-cv-02228-SAG Document 48 Filed 01/07/20 Page 3 of 3



                           Bar No. 28816
                           200 Saint Paul Place, 20th Floor Baltimore,
                           Maryland 21202
                           (410) 576-6472
                           (410) 576-6955 (facsimile)
                           jbernhardt@oag.state.md.us
                           atrento@oag.state.md.us

                           Attorneys for Defendants




                                 3
